Citation Nr: 0840613	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating in excess 50 percent for 
post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, during the Vietnam Era.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In that decision, the 
RO denied the veteran's claim seeking an increased rating in 
excess of 50 percent for the veteran's PTSD and reduced the 
veteran's temporary total disability rating (based on a 
period of hospitalization from March 2005 to May 2005) from 
100 percent to 50 percent.  The veteran perfected a timely 
appeal of that decision.

In a April 2006 rating decision, the RO granted a temporary 
total disability rating pursuant to 38 C.F.R. § 4.30 (based 
on a period of hospitalization from February 2006 to April 
2006) with the 50 percent rating restored effective the date 
following the termination of the temporary total rating ( May 
1, 2006).  By a May 2007 rating decision, the RO granted a 
temporary total disability under 38 C.F.R. § 4.30 (based on a 
period of hospitalization from March 2007 to May 2007), for 
the veteran's PTSD, with the 50 percent rating restored 
effective the date following the termination of the temporary 
total rating (June 1, 2007).  

Pursuant to 38 C.F.R. § 4.29(a)(2), the termination of 
temporary total ratings due to a period of hospitalization is 
not subject to 38 C.F.R. § 3.105(e), which pertains to 
procedures for reductions in evaluations for compensation.  
38 C.F.R. § 4.29(a)(2) (2008).  The fact that the veteran 
received a September 2005 rating decision, where in the RO 
proposed to reduce the 100 percent temporary total disability 
rating pursuant to 38 C.F.R.§ 3.105(e) amounts to no more 
than harmless error and results in no prejudice to the 
veteran.


FINDING OF FACT

The evidence of record is evenly balanced (for and against 
the claim) as to whether the veteran's PTSD symptomatology 
results in total occupational and social impairment.  The 
veteran's symptomatology is manifested by persistent danger 
of hurting self, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), and severe social isolation.


CONCLUSION OF LAW

After resolving all reasonable doubt in favor of the veteran, 
the criteria for a 100 percent rating for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefits sought on appeal. 
 
Any defect, if one exists, with respect to either the duty to 
notify or the duty to assist must be considered harmless and 
will not be discussed. 

II.  Increased Rating for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 50 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

Id.

A 70 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Id.

A 100 percent disability rating for PTSD is 
warranted when the veteran exhibits total 
occupational and social impairment due to such 
symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed, 
avoids friends, neglects family, and is unable to work).
 
After reviewing the record on appeal, the Board finds that 
the evidence is at least in relative equipoise as to whether 
the veteran's service-connected PTSD results in total 
occupational and social impairment. 
 
The evidence that does not support such a conclusion includes 
a March 2005 VA treatment report which revealed that the 
veteran was well-dressed and groomed.  There was no 
psychomotor activity or involuntary movement.  His mood and 
affect were normal and his speech was clear without pressure.  
His thought content was PTSD-driven and coherent.  There was 
no significant suicidal or homicidal ideations present.  His 
abstraction, insight, and judgment were good.  The veteran 
was assigned a GAF score of 50-60.  Similar clinical findings 
were noted on VA psychiatric examination in August 2005.  The 
VA examiner assigned a GAF score of 50.  He reported that the 
veteran was alert and oriented to time, place, and person.  
The veteran was cooperative and attentive.  His psychomotor 
activity and eye contact were normal and his affect was 
pleasant and appropriate to the speech content and stated 
mood.  Memory was grossly intact for recent and remote 
events.  His insight was fair and that he appeared to be able 
to protect himself from common dangers.  However, the VA 
examiner noted that the veteran had severe symptoms that 
markedly interfered with his social and occupational 
functioning.  There was social isolation and estrangement 
from family members.  He stated that there was no industrial 
impairment at that time given that the veteran was retired 
from physical disabilities.  The VA examiner also noted that 
the veteran had a chronic condition, as there had been no 
documented remissions. 
 
This evidence clearly does not suggest that the veteran's 
PTSD is productive of total occupational and social 
impairment due to PTSD.  However, the Board cannot overlook 
additional evidence which paints a much different picture of 
impairment due to PTSD.  This evidence consists of 
hospitalization records, and statements from physicians who 
have evaluated the veteran over the years.

A May 2005 VA treatment record assigned the veteran a GAF 
score of 48.  A February 2006 VA treatment record reflects 
that the veteran has been hospitalized over seven times since 
he has been service-connected for PTSD at the trauma 
residential program (TRP) due to exacerbation of his PTSD 
signs and symptoms.  The Board notes that another 
hospitalization occurred in March 2007.  

A September 2006 VA treatment record noted that the veteran 
complained of sleep disturbance and nightmares.  He had anger 
dyscontrol.  He had an altercation with his two brothers at a 
family reunion, which began over a discussion of "racing 
cars."  He had thoughts of hurting himself prior to March 
2006.  

The veteran underwent a VA examination in October 2006.  The 
veteran told the examiner that TRP is like a "tune up" for 
him and that while he felt better in the program, the 
benefits fade away.  The veteran complained of insomnia, 
nightmares, flashbacks, avoidance, intrusive thoughts, 
startle response, depressed mood, decreased memory and 
concentration, low energy, and suicidal thoughts with no 
intent.  He denied hallucinations or delusions.  The examiner 
noted that his avoidance behavior is severe in nature.  The 
veteran's only contact socially is with the VA.  He does not 
engage in any relationship with family, friends, or people in 
general.  There was no impairment in thought process or 
communication.  The examiner stated that the frequency, 
severity and duration of symptoms since his last examination 
were chronic, continuous, and moderate to severe.  He noted 
that the veteran was on psychotropic medication (Seroquel, 
Trazodone, Zoloft, and Loratadine); however, he was not in 
remission and the capacity for remission was guarded even 
with medication and six TRP programs.  The examiner further 
stated that his PTSD symptoms have chronically affected his 
ability to function in his occupation by virtue of his sleep 
disturbance, numbness, social isolation, and interpersonal 
relationship problems with supervisors.  

Upon mental status examination, the veteran was disheveled, 
tense, and anxious, with a restricted affect and depressed 
mood.  He reported no suicidal thoughts or auditory or visual 
hallucinations.  He was only able to remember one out of 
three objects after five minutes.  The examiner assigned the 
veteran a GAF score of 40. 

VA treatment records dated in March 2007 reflect that the 
veteran suffered from anger dyscontrol, nightmares, sleep 
disturbance, social isolation, irritability, depressed mood 
(as evidenced by recent suicidal gesture), anxiety, and 
obsessive worrying.  The examiner noted that the veteran was 
ineffective at coping.  He had recent changes in medication 
to address his decline in functional status.  The veteran was 
assigned a GAF score of 40.  Other VA treatment records 
showed complaints of fear, depression, survivor's guilt, 
anger, and sleep disturbance/nightmares.
 
A May 2007 VA examiner noted that the veteran was well-known 
to the TRP.  He noted that the veteran had poor impulse 
control, nightmares of trauma, and hypervigilance.  He stated 
that the veteran was impaired industrially and socially 
secondary to his PTSD symptoms and will remain under the care 
of the TRP indefinitely.  The veteran's medications were 
monitored to determine if adjustments were needed to assist 
with sleep disturbance, mood labiality, and paranoia.  
However, he was stable at the time of discharge from the 
hospital and was assigned a GAF score of 48. 
 
After reviewing the totality of the evidence, the Board finds 
that the evidence is at least in relative equipoise as to 
whether the veteran's PTSD is productive of total 
occupational and social impairment.  It is clear that the 
medical evidence (e.g., history of seven hospitalizations for 
his PTSD, GAF scores of that range from 40 to 48, along with 
the October 2006 examiner's statement that the capacity for 
the veteran's remission was guarded even with medication and 
six TRP programs and that will remain under the care of the 
TRP indefinitely) portrays a more severe disability picture 
with respect to the veteran's psychiatric symptomatology than 
indicated by his GAF scores that ranged from 50 to 60.  That 
is to say, there is competent medical evidence both for and 
against a finding that the veteran's PTSD results in total 
occupational and social impairment with some examiners 
concluding that he meets this requirements and other 
determining that he does not.  And, as mentioned, in these 
situations the veteran is given the benefit of the doubt.  
Accordingly, the Board finds that the veteran's PTSD warrants 
a 100 percent rating. 
 
Separate ratings can be assigned for separate periods of time 
based on the veteran's level of impairment.  In other words, 
his rating can be "staged."  See Hart, supra. That said, 
the evidence suggests that the veteran has experienced 
problems maintaining employment as well as dealing with anger 
issues for the entire appeal period.  Therefore, the 100 
percent rating is assigned from June 29, 2005, the date of 
his increased rating claim. 
 
The Board points out that the grant of a 100 percent 
schedular rating back to the date of the increased rating 
claim renders any potential claims of an extra-schedular 
rating and entitlement to a total disability rating based on 
individual unemployability (TDIU) moot, as this is the 
maximum benefit the veteran can receive for this disability.  
See 38 C.F.R. § 4.16(b); see also Green v. West, 11 Vet. App. 
472 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34- 35 
(1994) (a claim for TDIU presupposes that the rating for the 
condition is less than 100 percent); VA O.G.C. Prec. Op. No. 
6-99, 64 Fed. Reg. 52375 (1999) (a claim for TDIU may not be 
considered when a schedular 100-percent rating is already in 
effect). 


ORDER

Entitlement to an increased rating of a 100 percent for PTSD 
is granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


